                                                                                              Jo      n"',9f     \ Kn\
DPS:law
,4O442 (R'w.   ll/ll)Au€st Wffiet                                                                  RECEIUED
                                    UNTTED    Srarps Dnrnrcr Counr
                                                      for the                                   "ff i,l,ii,oJiilfi iioJofiuRT
                                                Dhtrictof Minnesota
     T.JNITED STA]TH OF AI\,TERICA

                          v,
                                                                   CaseNo.
     BR]rcE MC}IAEL WILLIAS4S



                                                ARRESTWARRANT
Tol        Any authorized law enforcemento&er

       YOUARE COMMAF{DH) to arrestandbringbeforealhited Ststs magishatejudgewithoutunnssessarydelay
{naneofpenontobeanested) BRYCE MIC}IAEL WILLIAMS,
who b accused of an offe,nse or vblatbn basd on tho following document fiM with theiourt:

                                                _    Information    _   Supersdinglnformatbn         X       Comphfot
 -Indicment      -Supersdhglndfotmsnt
                      PEtifion                              Patitbn             Vnlatbn Notbe-Orderofthegourt
 -Probatbn\fulation            -SupenvisdRelease\Iohtion             -
   On or about h{ay 28, 2020, h Minneapolb, in the State md Distrbt of              Minnesota, defendant BKYCE MCHAEL
     WIIIIAIVIS conspired with others known and rm}nown, to commit {rson on property usd h foterstate commerce, b
     violatbn of Titb 18, [.]dted Statn$ Code, 844(0, all in viohtion of Title 18, Unitd Statm Code, Setbn 3Tl.


   Date: 9'ra-ne t5. ?-O4.O
               --
   Ciry andState: Minnmolis. MN                             The t{onorabb l&.therine M. Mealends
                                                            thited Stats &Iagishate Judge
                                                                                Printed I{ameandTitte




           This warrantwas receivd on(date)                     and the person was   arretd    an gde)
  aI (ciy and state)




                                                                                     Printed nameand tltle




                                                                                                                 NED
                                                                                                       JUN     18-.^^gK
                                                                                                                   202d-\
                                                                                                 U.S. DISTRICT COURT ST. PAUL
